DETAILED ACTION
Claims 1-5, 9, 11-15, and 18-22 are pending in the instant application, Applicant amending claims 1, 9, 11-12, 14-15, 18-19, and 21-22 and canceling claims 6-8, 10, and 16-17. All previous rejections of claims 6-8, 10, and 16-17 are withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

Claims 1-5, 9, 11-15, and 18-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, at the time the application was filed had possession of the claimed invention.
As to claims 1-5, 9, 11-15, and 18-22, the claims recite “executing the depletion plan to facilitate the collection of hydrocarbon resources from the geological subsurface of the area of interest”. While Applicant cites to paragraphs 54, 66, and 74 of the as-filed specification for support for this claim element, those paragraphs merely disclose that “the risk and reward values can be used to cause one or more oil wells to be drilled at one or more particular locations”. This is simply routine extra-solution activity of presenting results to a user, not a disclosure of actually conducting drilling operations. As such, the claim element constitutes new matter.

Claim Rejections - 35 USC § 101 Abstract Idea
Claims 1-5, 9, 11-15, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a 

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-5, 9, 11-15, and 18-22 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history 

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
defining a plurality of subsurface realizations from a given set of subsurface scenarios;

discretizing a decision space to determine a plurality of distinct decision scenarios;

sparsely sampling the subsurface realizations to determine a candidate subset of the plurality of subsurface realizations

assigning a probability of occurrence to each subsurface realization of the candidate subset of the plurality of subsurface realizations

modelling each of the plurality of distinct decision scenarios based on each of the candidate subset of the plurality of subsurface realizations to determine risk and reward values for each of the plurality of distinct decision scenarios

selecting a depletion plan for the geological subsurface of the area of interest based on the determined risk and reward values for each of the plurality of distinct decision scenarios.

These steps are abstract in nature because they are directed towards the mathematical relationships and mathematical calculations associated with modeling hydrocarbon reservoir. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim 
associating each of the candidate subset of the plurality of subsurface realizations with a respective one of the plurality of distinct decision scenarios;

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as forming an opinion of the quality of a model of a hydrocarbon reservoir. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims include:
An apparatus, comprising:

one or more processors; and

a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

a search processor

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the 
As discussed above and below, claim 1 does not recite a physical embodiment. As such, the claim 1 does not recite any additional elements for consideration.
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims include:
An apparatus, comprising:

one or more processors; and

a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

a search processor

These remaining claims recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the 
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-5, 9, 11-15, and 18-22 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you 
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
The Examiner then sets out how the cited prior art falls within the entirety of the breadth of his interpretation of the specific claim terms or elements (citing as much as possible in the mapping to specific portions of the prior art).
Claim Interpretation
Claim Mapping
Subsurface realization
a subsurface model (e.g., a geologic model) with rock and fluid properties fully defined. It is created from a subsurface concept or scenario by assigning geometry and location to faults, horizons, and boundaries, and values to properties which may be utilized for computations and quantitative queries.
Realization
a subsurface model ( e.g., geologic model) created from a concept or scenario by assigning geometry and location to faults, horizons, and boundaries; and values to properties which may be utilized for computations and quantitative queries.

Subsurface scenario
a concept or partial subsurface model in combination with select parameters and their ranges used to build realizations of subsurface models by deterministically or stochastically varying these 
Scenario
a concept or partial subsurface model in combination with select parameters and their ranges used to build realizations of subsurface models by deterministically or 
Decision space
the set of all possible decisions that can be made to address a set of development and depletion questions or objectives. A decision may provide satisfactory outcomes for many subsurface scenarios.
Parameter space

Decision scenario
the combination of a decision, representing a decision class of equivalent decisions, and a "representative" subsurface model used to "communicate" to decision makers under what conditions the decision class is satisfactory in terms of the decision metrics.
rank the plurality of
instantiated realizations
The analysis may include ranking the realizations based on a specified response, such as expected ultimate recovery or the maximum amount of oil, gas, or water produced for a specified period of time.
Depletion plan
Specific plan for removing hydrocarbons from a specific geological subsurface of the area of interest.
Development plan
Specific plan for developing a specific reservoir
Stopping criteria
A predetermined criterion which triggers stopping iteration of the model.
Stopping criterion




Claim Rejections - 35 USC § 103
Claims  1-5, 9, 11-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof, US 2016/0090825, in view of Ingham, US 2010/0088082.
NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A computer-implemented method, comprising:
defining, via a processor, a set of subsurface scenarios based on input comprising an unknown property of a geological subsurface of an area of interest;
defining a plurality of subsurface realizations from the given set of subsurface scenarios;
Imhof (paragraph 43) teaches rapidly generating and analyzing variations of subsurface models realized from scenarios.

discretizing a decision space to determine a plurality of distinct decision scenarios, wherein each of the plurality of distinct decision scenarios corresponds to a facility choice or a well option for the geological subsurface of the area of interest
Imhof (paragraph 44) teaches discretization by allowing the exploration of fault connectivity, for example, the substitution of one long contiguous fault by a set of fault relays. The set of fault relays are a discretization of the single long fault.
Imhof (paragraph 59) further teaches concerning a facility choice by identifying how to select a production facility configuration.

sparsely sampling the subsurface realizations to determine a candidate subset of the plurality of subsurface realizations;
Imhof (paragraph 84) teaches appropriate sampling of the parameter space.

assigning a probability to each subsurface realization of the candidate subset of the plurality of subsurface realizations
Imhof does not teach but Ingham (paragraph 47) teaches assigning probability to multiple models.

associating each of the candidate subset of the plurality of subsurface realizations with a respective one of the plurality of distinct decision scenarios;
Imhof (paragraph 58) teaches associating realizations with decision scenarios by ranking the realizations based on a specified response, such as expected ultimate recovery or the maximum amount of oil, gas or water produced for a specified period of time. Each listed response is a decision scenario and the various ranked realizations are ordered set of realizations associated with that response.

modelling each of the plurality of distinct decision scenarios based on each of the candidate subset of the plurality of subsurface realizations
determining risk and reward values for each of the plurality of distinct decision scenarios based on both the modeling of the distinct decision scenarios and the assigned probabilities of occurrence for each subsurface realization
Imhof (paragraphs 43, 50-51, and 113-114) teaches assessing risk and uncertainty, but does not explicitly teach performing a computation based on modeling results.
However, Ingham (paragraph 48) teaches performing analysis based upon modeling results to assess risk or economic tolerance.


selecting a depletion plan for the geological subsurface of the area of interest based on the determined risk and reward values for each of the plurality of distinct decision scenarios.
Imhof (paragraph 36) teaches concerning development plans for a particular reservoir and teaches (paragraph 58) ranking realizations based on the expected ultimate recovery (EUR). The development plan is reads on the depletion plan of the instant application because they are functionally the same because they are a specific plan for how to develop the reservoir in order to deplete it of its hydrocarbons.

executing the depletion plan to facilitate the collection of hydrocarbon resources from the geological subsurface of the area of interest
Imhof (paragraph 59) teaches that once the realizations are analyzed, the hydrocarbons are identified and produced. This is 

AS TO CLAIM 2 (of 1) 
wherein sparsely sampling the subsurface realizations comprises:
selecting a candidate subsurface realization;
determining an optimal decision scenario associated with the candidate subsurface realization from among the plurality of distinct decision scenarios;
Imhof (paragraph 58) teaches associating realizations with decision scenarios by ranking the realizations based on a specified response, such as expected ultimate recovery or the maximum amount of oil, gas or water produced for a specified period of time. Each listed response is a decision scenario and the various ranked realizations are ordered set of realizations associated with that response.

iterating the selecting and determining steps until a stopping criteria is satisfied.
Imhof (paragraph 84) teaches appropriate sampling of the parameter space.

AS TO CLAIM 3 (of 2) 
wherein the stopping criteria is related to the plurality of distinct decision scenarios.
Imhof (paragraph 85) teaches the stopping criterion attempts to predict the number of 'states' and locate the transitions between the discovered states in the parameter space.

AS TO CLAIM 4 (of 2) 
wherein the stopping criteria comprises determining that at least one candidate subsurface realization is associated with each of the plurality of distinct decision scenarios.
Imhof (paragraph 108) teaches  it may also be advantageous o input not only one base realization into the process of blocks 101 to 108, but to iterate over multiple base realizations. Each base realization corresponds to a different scenario. A scenario is an alternative working hypothesis; or in the context of this disclosure, a scenario is an alternative concept. The workflow uses at least one concept that in a preferred embodiment is generated from a base realization. Preferably, however, multiple base realizations may be reduced to multiple concepts that differ from each other. Each of these different concepts may represent a different scenario.

AS TO CLAIM 5 (of 2) 
wherein the stopping criteria comprises determining that a new one of the plurality of distinct decision scenarios has not been associated with a candidate subsurface realization within a predetermined number of iterations of the selecting and determining steps.
Imhof (paragraph 84) teaches that the number of repetitions may be controlled by the user or an agent directly by specification or indirectly by selection of a stopping criterion to ensure an appropriate sampling of the parameter space.

AS TO CLAIM 9 (of 1) 
wherein determining the risk and reward values for each of the plurality of distinct decision scenarios based on both the modelling of the distinct decision scenarios and the assigned probabilities of occurrence for each subsurface realization comprises:
averaging results of the modelling of the distinct decision scenarios; and
computing a weighted average based on the assigned probabilities of occurrence for each subsurface realization.
Imhof does not teach but Ingham (paragraph 52) teaches averaging over several models.


AS TO CLAIMS 11-15 
The claims recite elements substantially similar to those recited in claims 1-5. Thus, the art and rationale of claims 1-5 applies. 

AS TO CLAIM 18 
The claims recite elements substantially similar to those recited in claim 9. Thus, the art and rationale of claim 9 applies. 

AS TO CLAIMS 19-21 
The claims recite elements substantially similar to those recited in claims 1-3. Thus, the art and rationale of claims 1-3 applies. 

AS TO CLAIM 22 
The claims recite elements substantially similar to those recited in claim 9. Thus, the art and rationale of claim 9 applies. 
Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Concerning making a prima facie case, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection, and any reference or references on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of § 13 2. Id.; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 "is violated when the 
Applicant further argues that the instant claims are “intended to set forth a framework for resource management and efficient extraction of resources from subsurface regions.” This description, while it may be accurate, does not address the rejection as a framework for resource management is purely informational in nature and thus an abstract idea.
Applicant argues that the amended claims are patent eligible based on the recitation of executing a depletion plan to facilitate collection of hydrocarbons. This argument is unpersuasive because while Applicant cites to paragraphs 54, 66, and 74 of the as-filed specification for support for this claim element, those paragraphs merely disclose that “the risk and reward values can be used to cause one or more oil wells to be drilled at one or more particular locations”. This is simply routine extra-solution activity of presenting results to a user, not a disclosure of actually conducting drilling operations and thus does not render the claims patent eligible as either a practical application or “significantly more” than the identified abstract idea of data analysis.
Applicant then argues that the instant claims are similar to Example 40 of the 2019 PEG. This argument is unpersuasive 

Concerning the rejection under 35 USC 102:
Applicant’s arguments are moot in light of the new grounds of rejection under 35 USC 103.

Concerning the rejection under 35 USC 103:
Applicant argues that the amended claim language is now narrow enough to distinguish from the cited prior art. As the amended claim language is functionally similar to the previous claim language previously rejected in light of the cited prior art, this argument is unpersuasive. The claim elements remain broad enough that the cited prior art still reads on the amended claim language, as discussed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623